Citation Nr: 0526744	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for cause of death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel



INTRODUCTION

The veteran served active duty from December 1941 to December 
1946.  The veteran died in February 1987; the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appellant testified before the undersigned 
Judge at a Travel Board hearing at the RO in June 2005.  
Appellant also submitted additional evidence at the hearing, 
along with a written statement waiving initial consideration 
of this evidence by the RO. 

The issue of service connection for cause of death is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By decision in April 1987, the RO denied the appellant's 
service connection claim for cause of death; the decision is 
final.

2.  Evidence received since the April 1987 RO decision raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision, which denied entitlement 
to service connection for cause of death, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the April 1987 decision is 
new and material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159.

The Board has considered the appellant's new and material 
claim with respect to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome set forth below, no conceivable prejudice 
to the appellant could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
appellant will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a 
reopening of her claim and as explained below, also remand 
for further development. 

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  

New and Material Evidence

In an April 1987 rating decision, the RO denied the claim of 
service connection for cause of death.  The appellant was 
issued the decision, along with notification of her right to 
appeal.  However, the appellant did not file an appeal.  
Therefore, the April 1987 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2004).  However, when a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Appellant's current 
appeal is for the Board to reopen her claim based upon the 
submission of new and material evidence.  

By regulation, for purposes of the appellant's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received prior to the April 1987 rating 
decision included a service records indicating that the 
veteran served on active military duty from December 1941 to 
December 1946.  The Certificate of Death (COD) indicated that 
the veteran died in February 1987.  The COD showed the cause 
of death to be Blastic Crises of Myeloproliferative Disorder.  
At that time of the veteran's death, he was only service-
connected for residuals of a scar, gunshot wound, left leg, 
and ostemyelitis of the left tibia, which was evaluated as 10 
percent disabling.    

In the April 1987 decision, the appellant's claim was denied 
by the RO on the basis that there was no evidence of 
treatment or disorder involving a blood disorder or bone 
marrow disorder during the veteran's confirmed active 
military service from December 1941 and December 1946, or 
within one year following such service.  The cause of death 
was also not related to his service-connected disorder.  The 
RO relied on the above information in making its 
determination.

In her application to reopen her claim, the appellant 
essentially asserted that the veteran's underlying cause of 
death was due to diseases associated with exposure to certain 
herbicide agents, specifically Agent Orange.  She claimed 
that the veteran was exposed to Agent Orange when he served 
in the military in Vietnam.  She further claimed that the 
veteran served in the military as an operative for the 
Central Intelligence Agency (CIA).    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 

Prior to the April 1987 rating decision, there was no 
evidence that the veteran served in the active military, 
naval, or air service after December 1946, was in Vietnam, or 
was an employee for the CIA.  Evidence received after April 
1987 includes a medical treatment record dated in 1965 showed 
that the veteran received medical attention in Saigon.  In 
addition, a letter from the CIA dated in June 2005 confirmed 
that the veteran was employed by the CIA during the periods 
of September 1949 to July 1970.  

Reviewing the medical treatment record and the CIA letter, 
the evidence supports appellant's argument that the veteran 
was in Vietnam in 1965 and that he was an operative of the 
CIA at that time.  Although this evidence does not establish 
that the veteran served on active military, naval, or air 
service, while in Vietnam, this evidence raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for cause of death.  Thus, the evidence 
received subsequent to the April 1987 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156, 
and provides a basis to reopen the appellant's claim.  
38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for cause of death. 


REMAND

Having reopened appellant's claim, the current decision must 
be based on a de novo review of the record.

As noted in the decision, only a veteran in active military, 
naval, or air service, who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  While the evidence demonstrates that 
the veteran was in Vietnam in 1965 and was an operative for 
the CIA, there is no competent evidence demonstrating that he 
was in active military duty, while in Vietnam.  In this case, 
further development is required to determine whether the 
veteran was in active military, naval, or air service, while 
in Vietnam.  Before adjudication on the merits, an attempt 
should be made to verify the veteran's service by performing 
a records search with the National Personnel Records Center 
(NPRC), and by inquiring with CIA, formerly known as Office 
of Strategic Services (OSS)), and the Department of the 
Defense (DOD).  

In addition, in the event that there is sufficient evidence 
establishing that the veteran was in active military, naval, 
or air service, while in Vietnam, a medical records review by 
a physician will be required to determine whether the cause 
of the veteran's death (Blastic Crises of Myeloproliferative 
Disorder) involves one of the presumptive conditions under 
38 C.F.R. § 3.309(e), or is otherwise associated with 
exposure to certain herbicide agents.  38 C.F.R. § 3.159 
(2004).  

In view of the foregoing, this case is REMANDED for further 
development:

1.  VBA AMC should request the veteran's 
personnel and any active duty records 
from the National Personnel Records 
Center (NPRC).  In addition, the VBA AMC 
should request confirmation as to whether 
the veteran's had active military service 
after December 1946, particularly any 
service in Vietnam from 1962.  Included 
in the response should be confirmation as 
to whether a Vietnam Service Medal was 
awarded to the veteran.  

2.  VBA AMC should request from the CIA 
(formerly known as the Office of 
Strategic Services (OSS)), and DOD 
information verifying whether the veteran 
served in active military duty in Vietnam 
anytime from 1962.  Inquiries should be 
made to the appropriate division or 
management unit of the CIA and DOD.  This 
development is not complete if the CIA or 
DOD responds to the request by directing 
VBA AMC to inquire with another agency, 
or another division or management unit 
within CIA or DOD.  VBA AMC should pursue 
the development per the directions given 
by the CIA or DOD.  

3.  In the event that it is confirmed 
that the veteran served in active 
military in Vietnam between 1962 and 
1975, the VBA AMC should make 
arrangements for a medical records review 
by an appropriate examiner, to determine 
whether the veteran's cause of death was 
associated with exposure to herbicide 
agents, or in the alternative, directly 
related to his confirmed active military 
service. The claims folder, a separate 
copy of this remand, and a copy of 
38 C.F.R. § 3.309(3) must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the medical review.  
Detailed reasons and bases for all 
opinions should be provided, including a 
discussion of evidence relied on for 
opinions.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the claims.  If the benefits 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


